PER CURIAM:
On May 15, 1979, claimant and respondent entered into a rental agreement for the use of a Kodak EKTAPRINT Copier/ Duplicator. Claimant seeks payment of the sum of $4,391.50 in rent due on the equipment.
The respondent Department of Finance and Administration transferred the machine, for a time, to the office of Legislative Services in an arrangement worked out by a representative of the claimant. According to the testimony presented, the equipment was utilized by the respondent, in both departments, for the period of time alleged in the invoices for the rental fees, and the claimant should therefore be reimbursed.
Based on the foregoing facts, the Court makes an award of $4,391.50 to the claimant.
Award of $4,391.50.